OPINION — AG — ** REGISTRATION OF MOTOR VEHICLES — OUT OF STATE STUDENTS ** INDIVIDUALS COMING FROM OTHER STATES TO ATTEND PUBLIC OR PRIVATE COLLEGES OR UNIVERSITIES IN OKLAHOMA ARE SUBJECT TO THE OKLAHOMA MOTOR VEHICLE REGISTRATION REQUIREMENTS AS OTHER PERSONS COMING TO OKLAHOMA ON A TEMPORARY OR PERMANENT BASIS FROM OTHER STATES WITH RESPECT TO MOTOR VEHICLES OWNED OR POSSESSED BY THEM. WHERE THE PARTICULAR CIRCUMSTANCES ESTABLISH OKLAHOMA AS THE LEGAL RESIDENCE OF THE INDIVIDUAL, 47 O.S. 22.3 [47-22.3] REQUIRE IMMEDIATE REGISTRATION AND PAYMENT OF THE LICENSE FEE. WHERE THE INDIVIDUAL DOES 'NOT' ESTABLISH LEGAL RESIDENCE IN OKLAHOMA, 47 O.S. 22.12 [47-22.12] NEVERTHELESS REQUIRES REGISTRATION WITHOUT PAYMENT OF A FEE WITHIN FIFTEEN DAYS AFTER ENTRY INTO THE STATE AND RE REGISTRATION WITH PAYMENT OF THE LICENSE FEE UPON THE EXPIRATION OF A PERIOD OF SIXTY DAYS. (POLICE POWER, AUTOMOBILES, TAGS) CITE: 47 O.S. 22.3 [47-22.3], 47 O.S. 22.12 [47-22.12] [47-22.12], 26 O.S. 93.41 [26-93.41], 26 O.S. 93.42 [26-93.42] [26-93.42] (JOE C. LOCKHART)